PER CURIAM.
A jury found defendant guilty of an attempt to commit second degree burglary. Sections 564.011 and 569.170, RSMo 1994. The trial court sentenced him as a prior and persistent offender to six years.
In his direct appeal, defendant alleges the trial court erred in overruling his Batson challenge. In his Rule 29.15 motion, he alleges his trial counsel was ineffective for failing to make and preserve adequate Bat-son objections.
*57No jurisprudential purpose would be served by a written opinion. Rule 30.25(b). The judgment of the motion court on the Rule 29.15 motion is based on findings that are not clearly erroneous. An opinion would have no precedential value. Rule 84.16(b).
The judgments of the trial court and motion court are affirmed.